Mr. Justice Walker, dissenting: It is seldom that a question of more importance is decided by this court than the one arising on this record, and’ inasmuch as I am unable to concur in the conclusion -announced, and owing to the importance of the question as a precedent, I feel compelled to present some of the reasons for my dissent. - In submitting them, I shall not content myself with merely criticising the views presented by the court, as it is not the opinion, but the decision, to which I dissent. All know that a decision may be strictly and accurately correct, and yet the reasons assigned in its support be fallacious. If I were able to demonstrate that the reasoning of the court is wrong, the correctness or incorrectness of the decision would remain unapproached,—that inquiry would still remain. The record presents some questions that are of first impression in this court, which I think must be determined before a correct conclusion can be reached. I shall endeavor to demonstrate that the decision of the court below is grossly erroneous. I shall consider the questions whether the circuit court erred in borrowing the $149,431.51 on behalf of the railroad company or the fund, and had power to pledge the fund in court for its payment; whether it could make such indebtedness a superior lien to valid, unquestioned mortgage liens that appeared of record at and before the time the court borrowed that sum; and whether the court, before the final ’ order of distribution, should not have placed all of the first mortgage bondholders on an equality in the payment of interest. Preliminary to the discussion of these questions, I shall refer to some of the plain, and, I think, well recognized, rules governing courts of chancery in administering such funds. The power to do so is an extraordinary one, and until a recent period has been seldom resorted to in practice. It is arbitrary, expensive, and generally resulting in heavy loss, and, not unfrequently, in ruin to the fund, and is oppressive, if not ruinous, to the parties. It may be a serious question whether its exercise has been productive of more benefit than evil; still, it is a well recognized part of equity jurisdiction. It has been of comparatively rare use in the State tribunals, but of more general use in the Federal courts. A practice has obtained in those courts that may not, and perhaps should not, be adojDted by the State tribunals, and certainly not if not based on equitable principles, or is not promotive of justice. A proceeding so expensive, if not oppressive, to the parties, and the exercise of the power being almost wholly discretionary, the court should never exercise it except in cases of necessity, and not then unless it is clearly necessary to preserve the fund from waste or misappropriation; nor should the power ever be exercised to enforce mere legal claims. To call the power of the court into action there should be property, or a fund, in which several have equitable claims, or liens adverse in character and conflicting in interest. In modern times the power has usually been exerted to settle squabbles between partners in business, or to settle and adjust conflicting liens on corporate property; and in its exercise, I have no doubt, the power has been the subject of much and frequent abuse. It has been perverted even to the foreclosure of a simple mortgage, by placing the mortgaged premises in the hands of a receiver, when the rents and profits (would not pay such an officer his fair charges for holding and preserving the property, and this, too, when there was not the slightest reason for its exercise, because there was no danger of perversion or loss, and no conflicting equities. This is a manifest abuse of this dangerous power. Other abuses of the power seem to have obtained. It is perhaps more liable to be used as an engine of malice, or to procure fraudulent advantages, than any other power with-which the chancellor is armed, and hence it should be more guardedly used. Experience teaches, that when a partnership, by long and assiduous effort, has established a business and character more valuable than capital, it may be ruined and rendered totally worthless by a member- of the firm who, from petty jealousy or affront, invokes this extraordinary power. In such cases the entire cajutal of the firm is taken out of the hands of its owners, tied up in the custody of the law, lies idle for years, and its owners deprived of its use, prevented from continuing in business, and perhaps utterly ruined, and at the end of the strife, the court, too late, learns it was all prompted by spite and malice. With corporations it is believed not to be unfrequent that a portion of the directors and stockholders form designs to acquire the corporate control and property to the exclusion of the others, and resort to this proceeding to consummate their purposes. These matters are referred to as illustrating the almost certain ruin to parties, and the great danger of the courts being used as the unconscious instruments to effectuate unjustifiable schemes, and as admonishing them of the great necessity of using this discretion sparingly and with great caution. When the court has seized the property and placed it in the hands of a receiver, it becomes the duty of the court, through that officer and by orders of the court, to use every reasonable effort for its preservation, and if on the final hearing it appears to be required, to decree its sale and reduction to money, and its speedy distribution amongst those entitled to participate in the fund. One of its highest duties is the preservation of the property from all hazard and loss, and the fund from impairment and every kind of diminution. The court having deprived the owner of its care and custody, must use all reasonable efforts for its preservation; nor has the court the power to hazard either the fund, or its title, to loss. It must be held in the same condition, as to the rights of all parties, in its various changes, from its seizure till its distribution. The court has no right to change or modify the ' hen of any claimant, or in .any manner jeopardize his legal or equitable rights, and all know the court can not do by indirection what it is powerless to do directly. It is an egregious mistake to suppose that by seizing the property or fund the court or the receiver becomes its owner. The court is simply the legal custodian for its preservation and distribution, but invested with no title to, or interest in, the fund. The court, so to speak, is a mere naked bailee, charged with legal duties, but not invested with the slightest ownership of, or interest in, the property, beyond a mere right to, and the control of, its possession. All else are duties, and not rights. When the court seizes the property of a business firm or corporation, it does not become the firm or corporation, or invested with the powers or legal rights of either,—it simply becomes the legal custodian of the property. It does not necessarily have control over the partners of the firm, nor of the artificial person called a corporation; but it does become invested with the power to administer and distribute the- fund, if required by the principles of equity. It then follows, that the court has no power to continue the business of the firm or corporation, or perform any act pertaining to either. If the members of the firm or the directors of the corporation have the means and the inclination, they, afterwards as before the seizure of their property, may continue then business. The firm may continue to carry out the purposes for which it was organized, and the corporate body to perform all of its corporate duties and perform its various functions. The placing of the property or fund in the hands of a receiver, is to all intents, and' for all -purposes, an equitable attachment; and who ever heard of a sheriff continuing the business of the defendant in an attachment or execution, after levying on his property ? The law confers no such power, nor will it tolerate its exercise. Nor does the court become invested, by attaching the property, with any more power than the sheriff. The property in either case is in the hands of the law, to answer' the requirements of the law, and not for corporate, manufacturing or business purposes. From these considerations it is perfeetfy apparent that the court has no power to trade upon or with the property or fund in court, nor to borrow money on or pledge the fund as security for such loans, either to augment the fund or pay the debts of the owner; and the exercise of such power can find support in no rule, principle or analogy of the common law or equity jurisprudence, that I have in my researches been able to find, nor is it conferred by the statute, nor am I aware that it can rightfully come from any other source. But when actually necessary for the preservation of the property, the court has the power to order the sale of so much, and only so much, as may be required to preserve the balance. This grows out of the duty to preserve it; but if there is money as a part of the fund, or it can be collected from dues to the fund, it should be used for that purpose, and no property sold until ordered by the final decree. This is within the powers of the court. Bailroad property being somewhat different in character from that of other corporations, and such corporations having been created, more largely than others, to subserve great public interests and needs, may admit of some slight exceptions to the general rule. No well founded objection is perceived to the court permitting the receiver, in holding and preserving the property of the company to answer the requirements of the law, to use it in operating the "road, provided it does not impair or diminish the security of the lienholders, or increase the indebtedness of the company. In fact, I am unable to perceive how the court can constitute itself an agent of the company, and bind it by contracts never authorized or assented to by the company. When thus operated, all attendant expenses should be defrayed from earnings and receipts of the road. But precedents are quoted from the Federal courts in support of the exercise of power to so operate the road, borrow money to meet such expenses, and even to furnish supplies, make repairs, and purchase rolling stock, and to pay incidental expenses, and make them a charge against the fund. But wrongly decided cases are not law, nor should they ever become binding precedents. In Mittan’s case, 4 Coke, 33, it is said: “Judicanclum est legibus non exemplis.” That was then, and has always since been, a maxim of the law. What possible reason can be assigned why judgments should not be given according to theflaws, rather than precedents ? Precedents may or may not speak the law, but all know that it is not always true that they do. A precedent that has stood the test of time, and has never produced any but beneficial results, is strong evidence that it speaks the law; but a decision hastily and inconsiderately made by a bold judge, determined to relieve against a supposed hardship in the particular case, without reflecting where it will lead, or the consequences that must ensue if adopted as a precedent, should never bind other tribunals. But the tendency is to throw the responsibility on the past, and to shield ourselves under the decision of others, and to blindly follow such, and all others, as precedents, without the labor and reflection necessary to determine their correctness or fallacy. By this means, many" crude decisions get into. the reports, confusion is produced, and wrongs perpetrated. Hence, it is the duty of the courts to enforce the law, and not precedents, unless they speak the law. It has been truly said: “Precedents travel to enormous lengths.” They are therefore required to be restrained and confined within the limits of the laAV. But if it were possible to sustain, on legal or equitable principle, the power of the court to borrow money and make it a charge against the owner of the property, or a lien on the fund, it is impossible for me to see that it can, under any circumstances, or for any purpose, authorize the court to postpone legal, valid, unimpeachable liens on the fund, to secure the payment of debts that are not prior liens, or even liens at all, on the fund. How can it he that the court may arbitrarily override and trample upon vested rights, the obligation of contracts, and all of the safeguards the law has for ages built up and thrown around such rights ? Ever since the organization of our government it has been supposed that when a person, in strict conformity to all the requh-ements of existing laws, obtains a right to property, or a lien upon it, there was no power in the State, its departments or functionaries, to deprive him of it, or to impair its force, or postpone it to subsequently acquired rights, without his consent, or some fault or omission of duty on his part. But here no one denies that appellants have such a lien, or claims they have omitted any duty, and yet their lien against the fund is postponed to the extent of $149,431.51 of debts created years after they acquired their lien. Nor can this power, by any pretence, be legally exercised under the claim that this large sum was borrowed to be used for the preservation of the fund. That is contradicted by all of the evidence in the case. Under the circumstances of this case, it is a perversion, even an abuse, of terms, to claim this large sum was borrowed or used for such a purpose. It was borrowed to pay debts incurred by the company long subsequent to the mortgage liens, which debts were in nowise liens on this fund. This is the precise case, when stripped of all immaterial and extraneous circumstances. The debts incurred in nowise contributed to the preservation of the fund. It but relieved the company, and not the fund, of indebtedness. All know the receiver could have safely held the property, and could have been paid for his labor, care, and necessary expenses in doing so, out of the proceeds arising from its sale. It seems to be a mere fiction to hold this large sum was raised to preserve the property, and had its preservation been necessary, there was not the slightest occasion to borrow the money. Would not all men have been profoundly astonished had the circuit court decreed that the master in chancery should levy upon and sell a sufficient amount of the property of appellants to raise $149,431.51, and to apply it in payment of the debts that were discharged by the court? And in principle and law where is there a difference ? Appellants were in nowise liable for the debts, and these were certainly, if any lien on the fund, in no' sense superior, or to be preferred to theirs, unless it was the taxes on the property in the custody of the court. Then why should the court appropriate $149,431.51 of the fund on which they had a first lien, and deprive, or rather take from them, that many dollars to pay those debts ? In what does or can it differ in principle from seizing one man’s property to pay another man’s debts, for which he is not in the slightest degree liable ? It can not be denied that the court below took from the fund to which appellants, according to every known rule or principle of justice, were entitled, and paid it to creditors who had no claim to or interest in the fund or money thus taken. Appellants had no better or higher title to the money in their pockets than to their lien on this fund. No kind of sophistry or false reasoning can overcome this proposition. . It, however, may be said that when a railroad is thus placed in the hands of a receiver great public interests are involved. This is no doubt true. And it is also urged that it behooves the courts to devise some means to protect those great interests. It surely can not be the duty of the courts to despoil private individuals of hundreds of thousands of dollars of their fortunes to protect the public interest and convenience. It would seem to be far juster that the public, rather than appellants, should pay for the protection of such interests. Appellants only owe a common duty to the public, and if, as good citizens, they discharge that duty, the public has no further claim on them. Then why take from them $149,431.51, and bestow it on the public ? There is nothing to show they have done any act that worked a forfeiture of this large sum of money, and if there was, this is not a proceeding for the purpose of enforcing it, or in which it could be declared and enforced. If there be the supposed great public inconvenience, let the public provide for it by appropriate legislation, and even constitutional amendment, if needful, but let the courts refrain from visiting the consequences and the great burthen on a few private individuals. For these, and other reasons I might adduce, I am unalterably convinced the circuit court was utterly powerless to borrow a dollar of money, or to pledge the fund for its payment, or to create any lien, and that it was absolutely without the semblance of power to divest appellants of their vested rights to their prior lien, and to do so was to destroy such rights, and to impair the obligation of a contract as valid and as solemnly entered into as any known to the law, and as fully entitled to legal protection as any right known to it. I shall now consider whether the circuit court erred in • making distribution of the fund. No objection is perceived to paying the costs out of the general fund. Such is the general practice in administering such funds. Had the court possessed the power to create a lien, and had the decree made these sums a first lien on the personal property embraced in the chattel mortgage, then it might have been contended, under the authority of the cases of Gregg v. Sanford, 24 Ill. 17, Titus v. Mabee, 25 id. 257, and Hunt v. Bullock; 23 id. 320, that the deeds of trust were not executed, acknowledged, registered and recorded in conformity to the Chattel Mortgage law, and were void as a chattel mortgage, and therefore never became a lien on the personal property; or it might have been claimed and shown that none of the personal property was in existence when the deeds of trust were given, and under the authority of 1 Parsons on Contracts, 437, and Robinson v. McDowell, 5 Maule & Selw. 228, the trust deeds did not attach to or become a lien on after-created or purchased personalty; but on the contrary, the decree declares the sums thus borrowed under its requirement, a lien on all of the property, and to be preferred to all other liens. Nor in the final order of distribution does the decree require these debts incurred by the court to be confined in their payment to the proceeds of the personal property. Had it done so, it is probable appellants would have had no right to complain, as they had, under these authorities, no lien on the personal property. Nor will I here stop to inquire whether appellants did not have, as lien creditors, an equal right to participate with the general creditors,, including the holders of the second mortgage bonds, in the proceeds of the sale of the personal property, as there are other and abundant grounds for a reversal. It may be said that there is nothing to show that there were not ample means arising from the sale of the personal property to pay these debts. We can not know that such proceeds amounted to more, if so much, as $1000. The court below should have, through the receiver, ascertained the amount for which it did sell, and have confined the participation of these debts to that fund alone, if it is possible to hold that they should be paid. In this there was clear and manifest error. It is urged that appellants are estopped to deny that this $149,431.51 loan, under the order of the court, is not a lien preferred to that of the two mortgages. The first ground of estoppel claimed is, that the trustees named in these mortgages were parties to the suit, and consented that this new indebtedness might become a preferred lien to that of the trust deeds, and that they should be postponed. The law is familiar, well settled, and I believe has never been questioned, that a trustee can never bind his cestui que trust by any act not within the scope of his authority. He is powerless to permit waste, or to destroy the trust property or fund, or to impair its title. Here the deeds of trust can not be so tortured as to confer a particle of power on the trustees to release or postpone the lien of the trust deeds to junior claims to those of the bondholders. Their power was to receive the-money due the bondholders, or in default of payment, to sell the property and pay over the money, and their duty required them to preserve the fund and lien of their cestuis que trust. So far from having power to bind the bondholders, they were acting without authority, and in flagrant violation of their duty, and it would be monstrous injustice to hold the bondholders bound by their unauthorized act, performed in violation of their plain duty. It is true, they were the trustees for the bondholders, but the trust deeds conferred no such power, and the deeds were on record, and notice to all persons dealing with the trust fund. Had the parties making these loans under the decree of court, examined the records, they would have found the trust deeds had become liens years before, and the trustees had no power, at any time, for any purpose, or for any amount, to postpone these liens. The fact this was a fund in court, notified all persons that there were liens on the fund, otherwise the court could not have had the fund in its custody. Having such notice, those who loaned their money on this fund were guilty of gross negligence in failing to leam the nature and extent of the liens, before parting with their money. It is next urged, that as the trustees were made parties to the suit, the bondholders should be considered as parties, and bound as though they had been • in court. The position is certainly novel, especially where we find the trustees, instead of protecting the rights of the bondholders,. endeavoring to release and ’ depreciate their security. This case strongly illustrates the necessity of having the beneficiaries before the court, when their interests are involved. Here the trustees endeavored to release to others over $149,000 of the fund pledged to pay a debt of more than double the value of the fund thus pledged. This demonstrates the wisdom of the law requiring all parties in interest to be before the court. It is urged that the directors of the company, by resolution, authorized the $81,600 to be borrowed, and the personal property of the company to be mortgaged to secure its payment, and the bondholders are thereby estopped, and it thereby became a preferred lien to those of the trust deeds. How, it may be asked, can a mortgagor, by executing a second mortgage, and consenting or agreeing with the second mortgagee to give him a preferred lien to that of the first mortgagee, possibly change the rights of the first mortgagee ? Would not its maintenance violate the simplest principles of the law, and every dictate of reason and plainest requirements of common justice ? If any of the directors were bondholders, to the extent of their interest it would amount to a waiver of their first lien on the property embraced in the chattel mortgage ; but by no rule of which I am aware could it be held to release or postpone their lien on other property, nor could it affect the lien of any other bondholder. Allen swears that at that meeting three-fourths of the bondholders were represented. The expression is indefinite, as he does not explain in what manner they were represented. But even suppose the directors then present held three-fourths of the bonds, that could- not, in the slighest degree, affect the rights of the holders of the other fourth. To so hold would violate all known rules of law. The action of the board at that meeting did not impair or postpone the lien ■ of holders of the fourth of the bonds not represented, or any property to which their lien had attached; but by the decree of the circuit court it was held it did, and in this there was gross and palpable error. All that can be justly claimed -for that resolution is, that it postponed the lien of the bondholders then present, but only on the property embraced in the chattel mortgage, and nothing more, as already seen; but 'the circuit court held that it postponed the mortgage liens on all of the property. In this part of the decree there was gross error. But it is said that appellants purchased their bonds pendente lite, and after the order for receiver’s certificates to issue had been made, and they took in precisely the same condition Constable, from whom they purchased, held the bonds. This is no doubt true; but how did Constable hold the bonds ? The court had made an order to borrow money without authority. It had, without authority, decreed such certificates should be a preferred lien to the first and second mortgage bonds. Nor did, as we have seen, the trustees, by betraying their trust, have any power to consent that the liens of the first and second mortgages should be postponed. This decree was reversible when, under our practice, it could be presented for review; and Constable not being a party to that decree, was not bound by it, and he not being bound, appellants could not be by purchasing of him.' In this there is nothing that bears the remotest resemblance to an estoppel. But counsel say Constable was a director, and owned the bonds now held by appellants, and voted to borrow the $81,600, and mortgage the personal property of-the road to secure its payment; that he thereby postponed the lien of these bonds to that of the chattel mortgage, and appellants having afterwards purchased the bonds of him, took them with the same estoppel that prevented Constable from claiming these bonds were a prior lien to the chattel mortgage. To this proposition there are several conclusive answers: First, these bonds were not due, and there is no evidence that appellants had the slightest information that such a resolution was adopted by the directors, hence they were not bound by the resolution. Again, the resolution can not, by any ingenuity, be tortured into anything more than a release of the lien of these bonds on the personal property to the extent of the sum of $81,600. As well say, a man, having a mortgage on two tracts of land, who releases or postpones his mortgage lien on one tract in favor of a junior lien, releases or postpones his lien on both tracts. The only possible effect of Constable’s vote in favor of the resolution was to postpone any lien he held by his bonds on the personal property, but on nothing else. It is impossible to see how he, by voting for that resolution, could be held to have consented that the court should borrow $67,831.51 more, and make it a preferred lien on all of the property over all prior liens, or by what process of reasoning it can be said that his vote could postpone the lien of the bondholders under the second mortgage. Yet the decree does make both of these sums a preferred lien to all others, and ordered them to be first paid. Moreover, the decree authorizing the loan on the certificates was not supported by law, and was erroneous, and it can not be held that he, by that vote, intended to release all errors in all decrees that might be rendered in any suit that might thereafter be brought in reference to the mortgaged property; and if he had not released such errors, on what pretense can it be held appellants have released the error ? Again, complaint is made that to give appellants their just and legal rights will work great hardship on the holders of these certificates, especially as they relied on the decree of the court to give them a first lien. They were loaning money created as can be done by the forms of the law. These mortgages were on record, and they are conclusively presumed to have known the fact and all they contained, and they are presumed to have known the law, and if so, they must be held to have known that it did not sanction the decree, and that it was reversible. The negligence, then, was theirs, and not that of Constable and appellants. The court has no power to deprive parties of their just, legal and equitable rights, and confer them on others merely to relieve against hardships. To do so would abolish the administration of justice according to law. But conceding that the court had the power to direct the receiver to issue certificates, and borrow this money to relieve the personal property from the chattel mortgage and other liens, and to pay debts, etc., it was manifest error not to have confined the payment of the certificates exclusively to that property and its proceeds. But I hold the court had no power to order the borrowing of money, or to make it a lien on this or any other property. I further hold courts are not, nor can the law permit them to become, money changers, and borrow and loan money, buy and sell commercial paper, and transact a general brokerage business. It may be said this is not of that character of business. If the court may borrow money because it conceives it to be for the interest of the parties litigant, why not, for the same supposed reason, loan their money for profit,, buy their paper, or that of other parties, at a discount, thus advancing their interest, and thus take its litigants under its paternal care ? If it may borrow money, it is but a short step to all of the other acts, and they can be justified on precisely the same grounds and for the same reasons. Far better leave it to the legislature, in whose province the power is found, to afford a remedy, if needed. The courts are not invested with such corrective legislative power. If it be urged that appellants should have resisted the decree of the court requiring the receiver to borrow the money and issue his certificates, it may be asked how they could resist, as they were not parties when the decree was passed, nor does it appear they had the slightest notice of the proceeding. Then, on what principle hold them estopped from asserting their rights ? It has generally been understood that a man can not be estopped unless he is fully informed of the facts, and assents, or fails to protect his rights, to the injury of others; and the never-questioned doctrine is, that no person can be bound by a judgment' or decree unless he is a party to the proceeding, and has opportunity to assert his rights, or he claims in privity with one who has had such opportunity. If appellants must be held estopped because they failed to appear and resist the order, under the circumstances of this case, it must be upon some rule of which I have no knowledge, nor can such a rule be shown. Shall we deliberately hold that a person having a lien on, or having an interest in, property or a fund, shall be deprived of his unquestioned and unassailable rights in it because he fails to appear and defend them when involved in a suit to which he is not a party, and this, too, when he has been guilty of no wrong, or the omission of any duty ? Is it possible to maintain such a doctrine without overturning principles that have not been questioned for ages, or perhaps are so simple and eminently just that they never were questioned ? No rule ever announced requires a person having such a lien to seek all persons and inform them of the fact. The recording law does that for him. Again," in making distribution the circuit court refused to first satisfy unpaid coupons for interest, when other coupons of the same series had been paid, and thus equalize all bondholders in the amount of interest received, before making the general distribution. In cases of this character equality is equity. A portion of the' bondholders had received payment of installments of interest, when others had received no interest on these installments. In this manner some of the bondholders received more than a pro rata share of the fund. Each bondholder had an equal right in equity to share in the fund. The fund was inadequate to pay the full amount of the first mortgage bonds, and no principle of equity is clearer than in such a case all have equal equities, and are entitled on its distribution to share in it pro rata. As the fund was distributed, a part of the bondholders received of the fund more than their proportionate share, and this was manifest error. The trust was created to secure all of the bondholders of the same class alike, and each one had an equal lien on the same fund to secure his bonds and interest, and when the fund proved insufficient to pay all, it is incomprehensible how one portion of the bondholders, having no superior equities, should receive of the fund more than their pro rata share in the distribution. I have, I think, shown that beyond all doubt the decree of the circuit court is manifestly erroneous, and should be reversed. Were not my convictions so thorough that this decision is wrong, I should not have troubled the profession with these hastily constructed views, and had my official duties permitted, I should have given more thought and reflection, and presented other reasons, "for my dissent; but the importance of the questions seemed to call for my adverse views before the case becomes a precedent.